ORDER
PER CURIAM.
Appellant, Darryl Merritt, appeals from a denial of a writ of replevin in the Circuit Court of Washington County, in which appellant sought to compel respondent, Paul K. Delo, superintendent of the Potosí Correctional Center, to return certain property of the inmate. We affirm.
The order of the trial court is supported by substantial evidence and is not against the weight of evidence. In addition, no error of law appears. As we find an opinion would have no precedential value, we affirm the trial court’s order pursuant to Rule 84.16(b). A memorandum, solely for the use of the parties involved, has been provided explaining the reasons for our holding.